CONCUR and Opinion Filed June 17, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00652-CV

                   IN THE INTEREST OF D.P.G., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 87836

                          CONCURRING OPINION
                           Opinion by Justice Schenck
      I concur in the Court’s opinion and write separately because, in addition to

failing to establish it made reasonable efforts to return D.P.G. to Father, the

Department failed to establish Father had demonstrated an inability to provide

D.P.G. with a safe environment. Accordingly, I believe the December 9, 2020 panel

opinion correctly decided Father’s appeal and withdrawal of same is not necessary,

but I understand and appreciate that it is now the will of the majority to do so.

      As an initial matter, I note that D.P.G. came into the Department’s care due to

Mother’s actions, not Father’s, and there was no evidence Father was aware of

Mother’s drug use during her pregnancy. In addition, I note that Father questioned

his paternity, and paternity was his focal point until it was confirmed at the
permanency hearing, which took place five months after D.P.G. was born and only

approximately three months prior to trial. Father was incarcerated at that time and

had been so during most of the case.

       Failure to Complete Services

       In responding to Father’s assertion that the Department failed to establish an

inability to provide D.P.G. with a safe environment, the Department references

Father’s failure to cooperate with counseling or other services.           While the

Department prepared a service plan for Mother early in the case, it did not do so for

Father. Father was not ordered to complete services until January 2020, while he

was incarcerated, and the Department failed to establish it was possible for Father to

participate in and complete the required services while he was incarcerated or at any

time between confirmation of his parental relation and the trial. Indeed, the record

is unclear as to when Father may have been released from jail, if at all. Because

Father was not the reason for the removal of D.P.G., and given the uncertainty of

Father’s biological relation to D.P.G. and the circumstances surrounding the court’s

order that he complete services, the timing of that order, and the effect imprisonment

may have had on Father’s ability to work on completing the services, I believe

Father’s alleged failure to participate in and complete court-ordered services does

not support a finding he was unable to provide D.P.G. with a safe environment at the

time of trial.



                                         –2–
      Incarceration

      In addition, the Department referenced Father’s incarceration as a factor to be

considered in determining whether he demonstrated an inability to provide D.P.G.

with a safe environment. It has long been settled that imprisonment, standing alone,

does not constitute abandonment of a child for purposes of termination of parental

rights and is not conduct endangering a child. Tex. Dep’t of Human Servs. v. Boyd,

727 S.W.2d 531, 533 (Tex. 1987); In re D.T., 34 S.W.3d 625, 633 (Tex. App.—Fort

Worth 2000, pet. denied); In re S.D.H., 591 S.W.2d 637, 638 (Tex. App.—Eastland

1979, no writ).

      Statements Regarding Ability to Provide a Safe Environment

      The Department also relies on testimony of the caseworker and CASA

volunteer, but their unsupported statements as to Father’s inability to provide D.P.G.

with a safe environment are not clear and convincing evidence of same. See In re

J.L.G., No. 06-16-00087-CV, 2017 WL 1290895, at *10 (Tex. App.—Texarkana

Apr. 6, 2017, no pet.) (mem. op.) (holding evidence insufficient for constructive

abandonment when there was no evidence, other than conclusory opinions,

regarding father’s financial resources, employment history, home environment,

parenting skills, or ability or inability to care for the child); see also Earvin v. Dep’t

of Family & Protective Servs., 229 S.W.3d 345, 348 (Tex. App.—Houston [1st Dist.]

2007, no pet.).



                                          –3–
      Conclusion

      For the foregoing reasons, I believe that the evidence is legally insufficient to

support the trial court’s finding concerning Father’s ability to provide D.P.G. with a

safe environment. Accordingly, I concur in the Court’s decision to reverse the trial

court’s judgment as to Father, and join the majority in its determination as to

jurisdiction over Mother’s appeal and in affirming the termination of Mother’s

parental rights.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

200652CF.P05




                                         –4–